DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Berg on 8/12/2022.
The application has been amended as follows: 
Claim 37 has been amended at line 7 to change “imaging system, said patterning” to 
----- imaging system, and wherein said patterning -----. Claim 37 has also been amended to delete the period in line 9.
This application is in condition for allowance except for the presence of claims 27-28 directed to a species non-elected without traverse.  Accordingly, claims 27-28 been cancelled.
Election/Restrictions
Claims 1-26, and 29-37 are allowable. The restriction requirement between species fig. 1A and 1B, as set forth in the Office action mailed on 1/25/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/25/2022 is partially withdrawn.  Claims 31 and 34, directed to the species of fig. 1B are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 27-28, directed to the species of fig. 1B remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-26 and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-26 were previously indicated as allowable. Independent claims 29 and 37 are allowable based on applicant’s arguments submitted 8/2/2022. In particular, see page 12, 3rd paragraph. The remining dependent claims are allowed due to their dependency. Independent claim 37 is allowed based on applicant’s arguments submitted 8/2/2022. In particular, see page 13, 2nd paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 8/2/2022 with regard to claims 27-28 have been fully considered but they are not persuasive. Applicant asserts, page 12, 2nd paragraph that generic claims 29 and 32 are allowable and, as such, claims 27, 28, 31 and 32should be rejoined with the other pending claims. While generic claims, 29 and 32 have been allowed, that does not necessarily result in all unelected species claims being rejoined. MPEP 821.04 states, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”  Claims 27-28 do not include all the limitations of claims 29 and 23 and have therefore not been rejoined.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828